Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 1 of 7 PageID# 5



                                                                           7,

 VIRGINIA:                                                                 <eQgo        4).e•id
                                                                                              /1-
                                                            , J           /?                    e
                     IN THE CIRCUTI'COURT OF FAIRFAX CO1UN'tfY;..4c'//.,.    1°4'(..

                                                                                       f.;•-•
 ARMED ABUSHAMNIALEH,

        Plaintiff;

  V.                                                    Case No.: 2020 19941
 ROSS DRESS FOR LESS,INC.
 5130 Hacienda Dr
 Dublin, CA,94568

 Serve: C. T. CORPORATION SYSTEM
 (Registered Agent)
 4701 Cox Rd Ste 285
  Glen Allen, VA,23060

        and

 BEIJING ANHUA QUALITY
 INTERNATIONAL TRADE CO.,LTD

        Defendants.


                                           COMPLAINT

       COMES NOW the itlaintiff, Ahmed Abusharrunaleh, by counsel, and for his Complaint

against the defendants, Ross Dress For Less. Inc. and Beijing Anhua Quality International Trade

Co., LTD,respectfully states as follows:

                                              PARTIES

       1.     Plaintiff, Ahmed Abushaminaleh is, and at all times relating to this Complaint

was, an adult resident ofthe Commonwealth of Virginia residing in Fairfax County.




                                               1

                                                                                      EXHIBIT A
Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 2 of 7 PageID# 6




        2.      Defendant Ross Dress For Less, Inc.(hereinafter "Ross")is a corporation

 organized under the laws ofthe State of California and doing business in the Commonwealth of

 Virginia.

        3.      Defendant Beijing Anhua Quality International Trade Co., Ltd.,(hereinafter

"BAQ")is a company organized under the laws of China and doing business in the

 Commonwealth of Virginia.



                                          I.     JURISDICTION

        4.      Jurisdiction is vested in this Court pursuant to Virginia Code §8.01-328.1(1) and

(5) based upon the fact of transacting business in the Commonwealth of Virginia and breach of

 warranty and defective product causing injury within Fairfax County in the Commonwealth of

 Virginia.



                                    II.    STATEMENT OF FACTS

        5.      Defendant Ross operates stores in the United States, including the State of

 Virginia.

        6.      At all times relevant hereto, the defendant Ross was operating a Ross store

 located at 5840 Crossroads Center, Falls Church, VA 22041.

        7.      On information and belief, Defendant BAQ manufactures glass vases and ships

 the same to Defendant Ross for display and sale at its store in Falls Church, Virginia.

        8.      On May 28, 2019,the Plaintiff was shopping at Defendant Ross's store referenced

 in paragraph 6 above.

        9.      The plaintiff, intending to buy a vase, picked one up off a display shelf.



                                                 2
                                                                                             EXHIBIT A
Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 3 of 7 PageID# 7




        10.     On information and belief, said vase was manufactured by Defendant BAQ an

 shipped for sale at Defendant Ross's store in Falls Church, VA.

        1 1.    Unbeknown to the plaintiff, the vase was broken, and the broken glass

 immediately sliced into his hands causing serious and permanent injuries.



                                                 COUNT I

                            BREACH OF WARRANTY AGAINST ROSS

        12.    Plaintiff hereby reincorporates paragraphs 1 through 11 as if fully set forth herein.

        13.    Defendant Ross, as a seller ofretail products, impliedly warrants that its products

 are merchantable and fit for their intended and reasonably foreseeable uses.

        14.    Defendant Ross, as a seller ofretail products, has a duty to make inspections of its

products that are reasonably necessary to see that the product is safe for its intended purpose if it

knows, or by using ordinary care has reason to know,that its product is likely to be dangerous if

defective.

        15.    Defendant Ross breached the implied warranty of merchantability owed to the

plaintiff as the broken vase was not of merchantable quality and was not fit for its intended and

reasonably foreseeable uses.

        16.    Defendant Ross breached its duty to inspect the vase as an inspection would have

disclosed that the vase was broken, was not fit for display and/or sale.

        17.    As a direct and proximate result ofthe defendant's breach ofthe implied warranty

of merchantability and duty to inspect as aforesaid, the plaintiffs left hand was severely sliced as

he picked up the broken vase from the defendant's display.




                                                 3
                                                                                           EXHIBIT A
Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 4 of 7 PageID# 8




        18.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and duty to inspect as aforesaid, the plaintiff suffered serious and permanent

 bodily injuries, physical pain, loss offunction, mental anguish, scarring, and inconvenience, and

 may endure the same in the future.

        19.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and chity to inspect as aforesaid, the plaintiff expended sums of money for

 medical care, therapy, rehabilitation, and medication, and may incur the same in the future.

        20.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and duty to inspect as aforesaid, plaintiff was unable to work and lost income,

 and may sustain such losses in the future.



                                                COUNT 11,

                             BREACH OF WARRANTY AGAINST BAO

        21.    Plaintiff hereby reincoiporates paragraphs 1 through 20 as if fully set forth herein.

        22.     Defendant BAQ,as a manufacturer and seller of retail products, impliedly

warrants that its products are merchantable and fit for their intended and reasonably foreseeable

uses.

        23.    Defendant BAQ,as a manufacturer and seller ofretail products, has a duty to

make inspections of its products that are reasonably necessary to see that the product is safe for

its intended purpose if it knows, or by using ordinary care has reason to know,that its product is

likely to be dangerous if defective.




                                                 4
                                                                                         EXHIBIT A
Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 5 of 7 PageID# 9




        24.     Defendant BAQ breached the implied warranty of merchantability owed to the

 plaintiff as the broken vase was not of merchantable quality and. was not fit for its intended and

 reasonably foreseeable uses.

        25.     Defendant BAQ breached its duty to inspect the vase as an inspection would have

 disclosed that the vase was broken, was not fit for display and/or sale.                 •

        26.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and duty to inspect as aforesaid, the plaintiffs hands were sliced by the

 broken glass and the left hand was severely sliced as he picked up the broken vase from

 Defendant Ross's display.

        27.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and duty to inspect as aforesaid, the plaintiff suffered serious and permanent

 bodily injuries, physical pain, loss offunction, mental anguish, scarring, and inconvenience, and

 may endure the same in the future.

        28.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and duty to inspect as aforesaid, the plaintiff expended sums of money for

 medical care, therapy, rehabilitation, and medication, and may incur the same in the future.

        29.     As a direct and proximate result ofthe defendant's breach ofthe implied warranty

 of merchantability and duty to inspect as aforesaid, plaintiff was unable to work and lost income,

 and may sustain such losses in the future.



                                                COUNT In

                                    NEGLIGENCE AGAINST ROSS

        30.    Plaintiff hereby reincorporates paragraphs 1 through 29 as iffully set forth herein.



                                                  5
                                                                                          EXHIBIT A
Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 6 of 7 PageID# 10




        31.     The defendant Ross, as a seller ofthe vase knew, or by using ordinary care had

 reason to know,that the vase was likely to be dangerous if defective and had a duty to make

 inspections ofthe vase that were reasonably necessary to see that the vase was safe for its

 intended purpose.

        32.     As a direct and proximate result ofthe defendant's duty to inspect as aforesaid in

 paragraph 31, as he picked up the broken vase from the Defendant's Ross's display the plaintiff

 suffered deep cuts on both hands and his left hand was sliced resulting in permanent injury.

        33.     As a direct and proximate result ofthe defendant's failure of its duty to inspect,

 the plaintiff suffered serious and permanent bodily injuries, physical pain, loss offunction,

 mental anguish, scarring, and inconvenience, and may endure the same in the future. Plaintiff

 also suffered damages as set forth in paragraphs 18 through 20 above.

                                                COUNT IV

                                    NEGLIGENCE AGAINST BAQ

        34.     Plaintiff hereby reincorporates paragraphs 1 through 33 as if fully set forth herein.

        35.     Defendant BAQ,as a manufacturer and seller of the vase knew,or by using

 ordinary care had reason to know,that the vase was likely to be dangerous if defective and had a

 duty to make inspections ofthe vase that were reasonably necessary to see that the vase was safe

 for its intended purpose.

        36.     As a direct and proximate result ofthe defendant's duty to inspect as aforesaid in

 the preceding paragraph, the plaintiff's hands were cut, and left hand was sliced as he picked up

 the broken vase, resulting in permanent injury to his left hand.

        37.     As a direct and proximate result of the defendant's failure ofits duty to inspect,

 the plaintiff suffered serious and permanent bodily injuries, physical pain, loss offunction,



                                                  6
                                                                                           EXHIBIT A
Case 1:21-cv-00044-AJT-IDD Document 1-1 Filed 01/13/21 Page 7 of 7 PageID# 11




 mental anguish, scarring, and inconvenience, and may endure the same in the future. Plaintiff

 also suffered damages as set forth in paragraphs 18 through 20 above.

        WHEREFORE,Plaintiff Ahmed Abushammaleh demands judgment in his favor and

 against Defendants, Ross Dress For Less,Inc., and Beijing Anhua Quality International Trade

 Co., Ltd.,jointly and severally, in an amount to be determined by the trier offact or else the sum

 ofTwo Million Dollars(82,000,000.00) as compensatory damages, plus pre- and post-judgment

 interest and costs ofthis action, and granting Plaintiff such other and further relief as the court

 deems just and proper.


                                                               Ahmed Abushammaleh
                                                               By Counsel



 Sam W.B           sq.(VSB No. 42458)
 Burgan      sociates, P.C.
 5673     umbia Pike, Suite 201
 Falls Church,VA 22041
 Telephone: (703) 575-8810
 Facsimile: (703)575-8054
 sburgan@burganlaw.com
 Counselfor Plaintiff




                                                   7
                                                                                             EXHIBIT A
